Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, during the interview on 25 February 2022 in combination with the Response filed on 07 October 2021 with respect to the rejection of claims 1-9, 11-20 have been fully considered and are persuasive.  The rejection of claims 1-9, 11-20 are withdrawn since Mosler indeed cannot be combined with Whitley or Garfield in such a way that would allow the combination to operate normally. 
Allowed Claims
	Claims 1-9 and 11-20 are ALLOWED.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach either alone or in combination a closed liquid transfer system comprising a first conduit to transfer liquid, a second conduit to transfer gas, a liquid transporting tube, a gas transporting tube in combination with a unidirectional valve connected to said gas transporting tube to allow unidirectional flow of said gaseous fluid towards said gas collection container. The closest prior art, Whitley (US 2008/0142388) fails to teach a unidirectional valve connected to said gas transporting tube to allow unidirectional flow of said gaseous fluid towards said gas collection container. Similarly Garfield (US 2013/0006212) also fails to teach a unidirectional valve connected to said gas transporting tube to allow unidirectional flow of said gaseous fluid towards said gas collection container. While Mosler (US 2007/0106244) teaches a unidirectional valve connected to said gas transporting tube to allow unidirectional flow of said gaseous fluid towards said gas collection container, the prior art references cannot be combined in a way that would not destroy the intended operations of Gardner and Whitley. Mosler (US 2011/0087164) similarly cannot be combined with the structure of Whitley and Garfield to arrive at the instant invention without destroying the intended operation of the prior art devices. Further, while unidirectional valves are known in the art, one of ordinary skill in the art lacks motivation to further include a valve in the syringe/vial vent since the majority of the prior art uses different mechanisms to allow air to vent such as pistons or balloons. Therefore, claims 1-9, 11-20 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781